DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 2/6/2020 for application number 16/783,352. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 13 recite switching an application to be displayed based on a change in status of a first control target application. Claims 2 and 11 further recite determining the application to be displayed based on a degree of priority for the application. Claim 3 and 12 further recite switching the application to be displayed to a second application whose degree of priority changes based on the status change. Claims 4-6 further recite limitations that specify that the “status change” is a start or end time of a reservation. The broadest reasonable interpretation of the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. A user can mentally determine which application they want to display in the foreground based on deciding which application is most important (or the priority of the application) based on a reservation start or end time.
This judicial exception is not integrated into a practical application because the additional limitations of generic computer components (display and memory) do not amount to more than mere instructions to apply the exception using generic computer components. Claims 4-6 further recite additional limitations that generally link the claim to a particular technological environment of conference rooms: the limitations claim a location of use and the types of applications to be switched from / to (i.e., the terminal is in a reservable resource, a standby screen application, a whiteboard application, a meeting application). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional limitations of the generic computer components are mere instructions to apply the exception using a generic computer, or they link the exception to the technological environment of a conference room.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2014/0019873 A1).

In reference to claim 1, Gupta discloses a information processing terminal comprising: a display; and a memory that stores a plurality of control target applications (fig. 2, para. 0041-44), wherein, when a status of a first control target application of the plurality of control target applications is changed (event, which is a change in status, is detected in Application A, para. 0044-50), the information processing terminal switches a control target application to be displayed on a frontmost screen of the display in accordance with a change in the status of the first control target application (in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87).
In reference to claim 2, Gupta discloses the information processing terminal of claim 1, wherein, when the status of the first control target application is changed, the information processing terminal switches the control target application to be displayed on the frontmost screen of the display in accordance with a degree of priority of the control target application, the degree of priority being changed in accordance with the change in the status of the first control target application (degree of priority dynamically determined based on event, para. 0044-50, 0069-87).
In reference to claim 3, Gupta discloses the information processing terminal of claim 1, wherein, when the status of the first control target application is changed, the information processing terminal switches the control target application to be displayed on the frontmost screen of the display to a second control target application whose degree of priority is changed in accordance with the change in the status of the first control target application (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87).

In reference to claim 10, Gupta discloses a non-transitory recording medium (para. 0147) storing a program that causes an information processing terminal to perform processing, the information processing terminal including a display and a memory that stores a plurality of control target applications (fig. 2, para. 0041-44), the processing comprising: switching, when a status of a first control target application is changed, a control target application to be displayed on a frontmost screen of the display (in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87) in accordance with a change in the status of the first control target application (event, which is a change in status, is detected in Application A, para. 0044-50).
In reference to claim 11, Gupta discloses the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal to function as: an in-terminal communication unit configured to communicate with the plurality of control target applications; and an application determination unit configured to determine, when the in-terminal communication unit receives a degree of priority from a second control target application whose degree of priority is changed in accordance with the change in the status of the first control target application, a particular control target application based on the degree of priority received by the in-terminal communication unit (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87), wherein the in-terminal communication unit notifies the particular control target application determined by the application determination unit that the particular control target application determined by the application determination unit is to be displayed on the frontmost screen (flag sent to second application as notification that the second application should be displayed in the foreground, para. 0046, 52-53, 58, 74, 87).
In reference to claim 12, Gupta discloses the non-transitory recording medium of claim 11, wherein when the in-terminal communication unit receives from the first control target application a status-change notification indicating the change in the status, the program causes the information processing terminal to function as a status-change notification sending unit that sends the status-change notification to each second control target application (event is sent to each application, fig. 3B, para. 0044-50), wherein the in-terminal communication unit receives from the second control target application, the degree of priority that is changed in accordance with the status-change notification from a degree of priority of the control target application set in advance for the control target application (second application determines its new priority, para. 0044), and wherein the application determination unit determines the particular control target application based on the degree of priority received by the in-terminal communication unit (a second application with highest priority is determined, para. 0044-50, 0069-87).

In reference to claim 13, Gupta discloses a control method (para. 0008) performed by an information processing terminal including a display and a memory that stores a plurality of control target applications (fig. 2, para. 0041-44), the method comprising: switching, when a status of a first control target application is changed (event, which is a change in status, is detected in Application A, para. 0044-50) a control target application to be displayed on a frontmost screen of the display in accordance with a change in the status of the first control target application (in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0019873 A1) in view of Holmes et al. (US 2017/0357915 A1).

In reference to claim 4, Gupta teaches the information processing terminal of claim 1, wherein … the information processing terminal switches the control target application to be displayed on the frontmost screen of the display to a second control target application (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87).
However, Gupta does not teach the information processing terminal is provided in a resource to be reserved by a user, wherein the first control target application is a standby screen that waits for start of use of the resource by the user, and wherein, when the first control target application is changed to a use start status in response to the start of use of the resource.
Holmes teaches the information processing terminal is provided in a resource to be reserved by a user (device in meeting space, para. 0050), wherein the first control target application is a standby screen that waits for start of use of the resource by the user (standby screen for checking-in to a meeting space, para. 0203-204, fig. 6A), and wherein, when the first control target application is changed to a use start status in response to the start of use of the resource (user can check-in, and the status of the application is meeting in progress, figs. 6B, 7D-7H).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta and Holmes before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the meeting applications as taught by Holmes.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the meeting application of Holmes because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the meeting application of Holmes would allow users to take advantage of an easier and more efficient meeting space management application (Holmes, para. 0006).
In reference to claim 5, Holmes teaches the information processing terminal of claim 4, wherein, when the first control target application is changed to a use end status in response to end of use of the resource, the information processing terminal switches the control target application to be displayed on the frontmost screen of the display to the first control target application (when the meeting ends, a meeting expiration is displayed, fig. 7R, para. 0270).
	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0019873 A1) in view of Holmes et al. (US 2017/0357915 A1) as applied to claims 3 and 4 above, and in further view of An et al. (US 2016/0299671 A1). 

In reference to claim 6, Gupta and Holmes do not teach the information processing terminal of claim 4, wherein the second control target application is an electronic whiteboard application that receives handwritten input.
An teaches the information processing terminal of claim 4, wherein the second control target application is an electronic whiteboard application that receives handwritten input (whiteboard application accepts written input, para. 0046, 0037).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and An before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the whiteboard application as taught by An.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the whiteboard application of An because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the whiteboard application of Holmes would allow users to more easily conduct meetings (An, para. 0001).
In reference to claim 7, Gupta does not teach the information processing terminal of claim 3, wherein the first control target application is an acceptance application that accepts at least operations for checking in and exiting a meeting room, … , and wherein, when the meeting application is displayed on the display, the information processing terminal displays indication of exiting on the frontmost screen of the display.
Holmes teaches the information processing terminal of claim 3, wherein the first control target application is an acceptance application that accepts at least operations for checking in and exiting a meeting room (meeting application allows checking in, para. 0203-204, fig. 6A, and exiting a meeting, para. 0253-254), … , and wherein, when the meeting application is displayed on the display, the information processing terminal displays indication of exiting on the frontmost screen of the display (see figs. 7D-7Z: and end meeting button 754 on the right is displayed when the meeting application is displayed, para. 0253-254). 
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta and Holmes before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the meeting applications as taught by Holmes.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the meeting application of Holmes because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the meeting application of Holmes would allow users to take advantage of an easier and more efficient meeting space management application (Holmes, para. 0006).
However, Gupta and Holmes do not teach wherein the second control target application is a meeting application used by a participant of a meeting after the operation for checking in.
An teaches wherein the second control target application is a meeting application used by a participant of a meeting after the operation for checking in (An teaches a whiteboard application can be used after the meeting has begun, para. 0046, 0037).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and An before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the whiteboard application as taught by An.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the whiteboard application of An because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the whiteboard application of Holmes would allow users to more easily conduct meetings (An, para. 0001).
In reference to claim 8, Holmes further teaches the information processing terminal of claim 7, wherein the indication of exiting is a button for accepting the operation for exiting (End Meeting button 754, fig. 7F).
In reference to claim 9, Holmes further teaches the information processing terminal of claim 7, wherein the acceptance application displays the indication of exiting closer to a foreground than the meeting application under a predetermined condition in accordance with an end time of reservation of the meeting room, and wherein the predetermined condition is satisfied when a current time is a predetermined time before the end time of reservation of the meeting room and when the meeting application is displayed closer to the foreground than the acceptance application (when the meeting application is displayed in the foreground, and when the current time is within a threshold time period before the meeting end time, the End Meeting button is displayed, fig. 7V, para. 0275-77).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letchner (US 20140167973 A1) which teaches determining an application to be displayed in the foreground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174